Citation Nr: 1607226	
Decision Date: 02/24/16    Archive Date: 03/01/16

DOCKET NO.  09-11 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent and in excess of 20 percent beginning November 3, 2015, for sciatic neuropathy of the left lower extremity.
 
2.  Entitlement to an initial disability rating in excess of 10 percent and in excess of 20 percent beginning November 3, 2015, for sciatic neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to April 1969.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran appeared and provided testimony at a September 2011 Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the Veteran's claims file.

The procedural history of this matter was explained in some detail in its September 2015 Remand and will not be repeated here.  The September 2015 Remand instructed the AOJ to conduct further development and readjudicate the above-listed claims.  As discussed in the Remand section, the AOJ has not completed the requested development as instructed.  The Board must remand this matter for substantial compliance with its instructions.   See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance).

In its November 2015 readjudication, the AOJ awarded staged ratings with a 20 percent rating beginning November 3, 2015, for each of the conditions.  Consequently, the issues have been recharacterized to reflect these staged ratings.

Additionally, in the September 2012, March 2014, and September 2015 Board decisions, it was noted that the issues of entitlement to service connection for an acquired psychiatric disability and right knee disability, both as secondary to service-connected spondylosis of the lumbar spine, had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and were therefore referred to the AOJ for appropriate action.  A review of the claims file does not indicate that any action has yet been taken on these claims, and therefore, the Board again REFERS them to the AOJ for appropriate action.  In addition, the Board noted in its September 2015 remand that a bilateral hip disability claim had been raised by the record, therefore, the Board again will REFER a claim of entitlement to service connection for a bilateral hip disability as secondary to service-connected spondylosis of the lumbar spine.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In September 2015, the Board remanded this matter to the AOJ with instructions to schedule a VA examination.  The Board noted that "simply stating that the severity is, for example, 'mild' is not sufficient medical information to permit a fully informed rating decision."  Instead, the Board specified:  "the examiner must indicate which observations, symptoms, examination findings, etc., lead him or her to assign a particular level of severity."  (emphasis in original).   Here, the examiner provided a complete and thorough report of his findings and provided a bottom-line conclusion, but failed to provide any explanation of how the findings supported the conclusion.

The Court of Appeals for Veterans Claims (CAVC) has instructed the Board that the November 2012 VA examination opinion which used a very similar format was inadequate.  Given the Court's holding and the Board's explicit instructions, the report must be returned to the November 2015 VA examiner for an adequate discussion .  See May 2015 CAVC Mem. Decision at p. 5 (holding 2012 opinion "lack[ed] a reasoned medical explanation describing the appellant's condition in detail for the Board's evaluation of the appellant's disability to be a fully informed one."); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 301 (2008).

In addition, the Board specifically instructed the examiner to "explain the significance, if any, of the finding of 2+ peripheral pulses in the lower extremities from the 2010 VA examination."  See September 2015 Board Remand at p. 5.  This instruction was also in response to the CAVC's explicit directions to the Board.  See May 2015 CAVC Mem. Decision at p. 5.  The November 2015 VA examiner failed to make any mention of the 2010 VA examination results or to mention peripheral pulses at all.  The Veteran is entitled to substantial compliance with the Board's instructions.  See Stegall, 11 Vet. App. at 271; see also Dyment, 13 Vet. App. at 146-47.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA medical records from Puget Sound from October 2015 to the present.

2.  Only after obtaining the VA medical records, then the entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) should be reviewed by the examiner who examined the Veteran in November 2015 for the purpose of obtaining an addendum opinion (or another medical professional if that person is no longer available) regarding the nature, symptoms, and etiology of the Veteran's service-connected sciatica of the bilateral lower extremities.  A new examination is not required, unless it is deemed needed.

After reviewing the record and performing any examination and/or testing of the Veteran deemed necessary, the examiner should address the following:

a.  The examiner should provide a reasoned medical explanation describing the basis for the examiner's November 2015 opinion that the Veteran's incomplete paralysis of the bilateral sciatic nerves is "moderate."  Simply stating that the severity is "moderate" is not sufficient medical information to permit a fully informed rating decision.  Rather, the examiner must indicate which observations, symptoms, examination findings, etc., lead him or her to assign a particular level of severity.

b.  To answer a concern from the CAVC, the examiner should explain the significance, if any, of the finding of 2+ peripheral pulses in the lower extremities from the 2010 VA examination.  In other words, was this a normal finding or did it indicate some level of impairment?

c.  If the examiner concludes any symptoms, findings, or functional impairments are due not to the service-connected sciatica but to other medical conditions, then, to the extent possible, the examiner should distinguish such.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.
 
3. After completing the above, and any other development deemed necessary, readjudicate, based on the entirety of the evidence, the Veteran's claims of entitlement to higher disability ratings for sciatic neuropathy of the bilateral lower extremities.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







